DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 states “a housing” which is also stated in preceding claim 1.  It is unclear if the limitation is a double inclusion or if the limitation “a housing” referenced in claim 6 is different to the limitation “a housing” referenced in claim 1.  For purpose of examination, examiner interprets “a housing” in claim 6 as the same as “a housing” in claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1,4-6, and 8-9 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kuris (4,192,035).
Regarding Claim 1, Kuris teaches 1. A brush (Ref. 10, Fig. 2, Col. 4, Line 28-30) comprising: 
a head (Ref. 14, Fig. 2, Col.4, Line 31-34) that includes a bristle (Ref. 38, Fig. 2, Col. 5, Line 42-44) extending in a first direction (Fig. 2, Col. 5, Line 42-44); and 
5a body (Ref. 15, Fig. 2, Col. 4, Line 31-34) that includes an actuator (Ref. 16, Fig. 2, Col. 4, Line 35-38) configured to expand and contract in a second direction (Ref. 25, Fig. 2, Col. 4, Line 42-44) intersecting the first direction, a connection member (Ref. 34, 85 & 86, Fig. 2, Col. 5 Line 24-28 & Col. 6 Line 42-49) configured to transmit a vibration (Col. 5 Line 24-28) of the actuator to the head, and a housing (Ref. 58&60, Fig. 2, Col. 5, Line 54-56) that accommodates the actuator (Fig. 2), 
wherein the connection member includes a leg (Ref. 85&86, Fig. 2) fixed (The broadest interpretation of “fixed” is interpreted as connected to) to the housing (Fig. 2).  

Regarding Claim 4, Kuris teaches the limitations of claim 1, as described above, and further teaches wherein the connection member includes a transmission portion (Ref. 34, Fig. 2, Col. 4, Line 45-48) configured to deform in accordance with expansion and contraction of the actuator (piezoelectric elements are known to expand and contract based upon electrical flow). 

Regarding Claim 5, Kuris teaches the limitations of claim 4, as described above, and further teaches wherein the transmission portion of the connection member faces the actuator (Fig. 2)

Regarding Claim 6, Kuris teaches the limitations of claim 5, as described above, and further teaches wherein the body further includes a housing (Ref. 58&60, Fig. 2, Col. 5, Line 54-56) that includes a pedestal (Ref. 106, Fig. 1, ) configured to fix a piezoelectric element (Ref. 16, Fig. 2, Col. 4, Line 35-38); and wherein the pedestal and the transmission portion press the piezoelectric element (Fig. 1).

Regarding Claim 8, Kuris teaches the limitations of claim 1, as described above, and further teaches wherein the head that includes the bristle is removable from the body (Ref. 20, Col. 2, Line 61-66, Col. 5, Line 55-63).

Regarding Claim 9, Kuris teaches the limitations of claim 1, as described above, and further teaches wherein the head 10is replaceable with respect to the body (Col. 2, Line 61-66, Col. 5, Line 55-63).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, and 7 rejected under 35 U.S.C. 103 as being unpatentable over Kuris as applied to claims 1, 4-6, and 8-9 above, and further in view of Staar (5,165,131).
Regarding Claim 2, Kuris teaches the limitations of claim 1, as described above, but fails to teach a signal for driving the actuator includes a signal generated from a non-discrete signal.  Staar teaches a toothbrush that has a piezoelectric actuator with a removable head and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to have a vibrating toothbrush that can clean teeth while transferring audio signals through bone conduction.  Staar teaches wherein a signal for driving the actuator includes a signal (Fig. 6D, Col. 5, Line 32-36) generated from a non-discrete signal (Fig. 6D, Col. 5, Line 32-36, examiner interprets a non-discrete signal as an analog or digital audio signal in the instant application’s specifications (pg. 9, [0041])) .  Staar teaches a benefit thereof to reduce the tedium of brushing teeth.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the actuator, as taught by Kuris, to receive a signal for driving the actuator generated from a non-discrete signal, as taught by Staar, to reduce the tedium of brushing teeth.  

Regarding Claim 3, Kuris in view of Staar teaches the limitations of claim 2, as described above, and Staar further teaches wherein the non-discrete signal includes an audio signal (Col. 5, Line37-40).  

Regarding Claim 7, Kuris in view of Staar teaches the limitations of claim 3, as described above, and Staar further teaches wherein, when the actuator is being driven based on the audio signal, a bone conduction sound (Col. 5, Line 40-44) is generated upon the bristle coming into contact with a tooth of a user (Col. 5, Line 40-44).  Staar teaches the vibrations are transmitted through the jaw of the user to the auditory system of the user.   Therefore, one of ordinary skill in  the art would be able to conclude that the teachings of Staar are a method of bone conduction and that the teeth are integral parts of the jaw to transmit sound.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 16/767,394 in view of Kuris (4,192,035).  Kuris is additionally concerned with a vibrating toothbrush with replaceable heads and further teaches that the legs of the connection portion can be disposed in the inside of the housing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the connector, as taught by Application 16/767,394, with legs, as taught by Kuris, to perform the recited function of connecting and transferring vibrations from the body to the head.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bock (9,827,078), Bock (2016/0250457), Jacobson(2014/0065588), Filo (5,902,167), and Kuris (3,980,906) teach a toothbrush with vibrations, a head, and an actuator and can be considered analogous art because the structure is generally consistent with the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        
	


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723